      Case 2:20-cv-10423-AS Document 18 Filed 02/17/21 Page 1 of 2 Page ID #:102

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 20-10423-AS                                                Date    February 17, 2021
 Title             Kalynn Weatherspoon v. Kathleen Allison, Secretary of the California Department of
                   Corrections and Rehabilitation




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

      On November 6, 2020, Kalynn Weatherspoon (“Petitioner”) filed a Petition for Writ
of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254 (“Petition”).
 (Dkt. No. 1).1 On January 6, 2021, Respondent filed a Motion to Dismiss the Petition
(“Motion ot Dismiss”) and a Lodgment. (Dkt. Nos. 9-10).

      On January 7, 2021, the Court issued an Order directing Petitioner to file, by no later
than February 8, 2021, either an Opposition to the Motion to Dismiss or a Statement of Non-
Opposition to the Motion to Dismiss. (Dkt. No. 13). A copy of the Court’s January 7, 2021
Order is attached to this Order. The Order mailed to Petitioner was returned to the Court,
“undeliverable as addressed,” by the United States Postal Service. (Dkt. No. 14).

       On January 21, 2021, the Court issued an Order requiring Petitioner to provide the
Court with his current address and telephone number by no later than February 1, 2021,
pursuant to Local Rule 41-6. (Dkt. No. 15). The Order warned Petitioner “that if he fails
to respond to this Order, the Court will recommend that this action be dismissed with
prejudice under Federal Rule of Civil Procedure 41(b), for Petitioner’s failure to prosecute.”
Id. A copy of the Court’s January 21, 2021 Order is attached. This Order, mailed to
Petitioner, was also returned to the Court as undelivered by the United States Postal Service.
(Dkt. No. 17). In addition, the Notice regarding the Consent to Proceed before Magistrate

         1
            The parties have consented to the jurisdiction of the Magistrate Judge for all
purposes. (Dkt. Nos. 2, 11-12).
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
      Case 2:20-cv-10423-AS Document 18 Filed 02/17/21 Page 2 of 2 Page ID #:103

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-10423-AS                                             Date   February 17, 2021
 Title          Kalynn Weatherspoon v. Kathleen Allison, Secretary of the California Department of
                Corrections and Rehabilitation

Judge (Dkt. No. 12), which was mailed to Petitioner, was returned to the Court,
“undeliverable as addressed” by the United States Postal Service. (Dkt. No. 16).

       To date, Petitioner has failed to file either an Opposition to the Motion to Dismiss or
a Statement of Non-Opposition to the Motion to Dismiss, and Petitioner has failed to notify
the Court of his current address and telephone number.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days
of the date of this Order (by no later than March 19, 2021), why this action should not be
dismissed for failure to comply with Court orders and/or prosecute pursuant to Fed.R.Civ.P.
41(b).

      Petitioner may discharge this Order by filing: (1) either an Opposition to the Motion
to Dismiss which complies with the Court’s January 7, 2021 Order or a Statement of Non-
Opposition to the Motion to Dismiss which complies with the Court’s January 7, 2021
Order, or a statement setting forth why he is unable to do so; and (2) a notice notifying the
Court of Petitioner’s current address and telephone number.

     Petitioner is expressly warned that the failure to timely file a response to this
Order will result in an Order dismissing this action with prejudice for his failure to
comply with Court orders and/or for his failure to prosecute. See Fed.R. Civ. P. 41(b).




                                                                                   0        :        0
                                                      Initials of Preparer               AF




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 2 of 2
